                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MELISSA JOYCE SHEPPARD                     :    CIVIL ACTION
                                            :
                   v.                       :
                                            :
 ANDREW SAUL, Commissioner of               :    NO. 18-4633
 Social Security                            :

                                       ORDER

       AND NOW, this 31st         day of October, 2019, upon consideration of Plaintiff’s

request for review (Doc. 15), the response (Doc. 16), and after careful consideration of

the administrative record (Doc. 11), IT IS HEREBY ORDERED that:

       1.     Judgment is entered affirming the decision of the Commissioner of Social

Security and the relief sought by Plaintiff is DENIED, and

       2.     The Clerk of Court is hereby directed to mark this case closed.



                                                 BY THE COURT:


                                                 /s/ELIZABETH T. HEY
                                                 ___________________________
                                                 ELIZABETH T. HEY, U.S.M.J.
